Citation Nr: 1524914	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  05-35 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to accrued benefits based on a pending claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

N. Snyder, Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.  The Veteran died in January 2004, and the appellant is his surviving spouse.   

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In August 2013, the Board denied entitlement to hepatitis C for accrued benefits purposes.  In December 2014, the U. S. Court of Appeals for Veterans Claims (Court) affirmed this decision.  However, the Court vacated the decision insofar as it did not adjudicate a claim for entitlement to accrued benefits based on a pending claim for a TDIU.  

The record before the Board consists of the Veteran's paper claims files and electronic records in Virtual VA and the Veterans Benefits Management System. 


FINDING OF FACT

For accrued benefits purposes, the Veteran's service-connected disability was not sufficient by itself to preclude the Veteran from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background.


CONCLUSION OF LAW

The criteria for accrued benefits based on a pending claim for a TDIU have not been met.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. §§ 3.351, 3.352 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The record reflects that the appellant was provided all required notice in August 2008.  Although complete notice was not provided until after the initial adjudication of the claim, the Board finds that there is no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice, VA readjudicated the claim.  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

There is no indication that any additional action is needed to comply with the duty to assist.  VA treatment records dated prior to the Veteran's death have been obtained, and there is no indication that there are outstanding VA treatment records.  Notably, accrued benefits claims are decided based on the evidence actually or constructively in VA's possession at the time of the veteran's death.  Thus, no additional development is warranted.  Therefore, VA has properly assisted the appellant in obtaining any relevant evidence for the claim.

Legal Criteria 

Accrued benefits are periodic monetary benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death and due and unpaid, that shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2014).

While an accrued benefits claim is separate from a veteran's claim filed prior to death, the accrued benefits claim is derivative of the veteran's claim; thus, an appellant takes the veteran's claim as it stood on the date of death, but within the limits established by law.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  For a surviving spouse to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

Additionally, a claim for purposes of accrued benefits is based on evidence in the file at the date of the veteran's death.  38 C.F.R. § 3.1000(a).  This means evidence in VA's possession on or before the date of death even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2014).  "Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

A TDIU may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran filed a claim of entitlement to a TDIU in June 2003.  Unfortunately, the Veteran died prior to the adjudication of the claim.  Thus, this service connection claim was a pending claim at the time of his death, and adjudication of the claim for accrued benefits purposes is appropriate.  

Prior to his death, service connection was in effect for undifferentiated somatoform disorder, with an assigned rating of 50 percent.  The Veteran did not meet the minimum schedular criteria for a TDIU.  Nevertheless, if the Veteran was unemployable due to service-connected disability, referral of the claim to the Director of the VA Compensation Service for extra-schedular consideration is in order.  See 38 C.F.R. § 4.16(b).

In his claim for a TDIU, the Veteran stated that he stopped working in February 1998 due to a back disability.  He reported that he had a high school equivalency diploma.    

Following its review of the record, the Board has determined that the Veteran's service-connected disability was not sufficient to render him unemployable.  Although the record indicates that the Veteran had been unemployed since 1998, the record indicates that the Veteran stopped working due to a non-service connected disorder, namely a back disorder, and there is no probative indication of unemployability due to the service-connected disability.  In this regard, the Board notes that the Veteran did not provide an explanation as to how his service-connected disability rendered him unemployable, to include a history of the symptoms or impairment that could render him unable to work, and the findings and histories reported in the medical records do not support such a finding.  In this regard, although the record indicates a global assessment of functioning score of 50 in January 2003, which corresponds to a finding of serious symptoms or any serious impairment in functioning, the Board finds the score suggests impairment of rather than inability to secure or follow a substantially gainful occupation.   

Again, while the lay assertions have been considered, the Board finds the weight of competent and probative evidence to be against them.  This is the case even while considering the Veteran's educational attainment of 12th grade and his work experience. 

The Board therefore finds the preponderance of the evidence against the TDIU claim.  Accordingly, the benefit of the doubt doctrine does not apply, and the claim must be denied.

ORDER

Entitlement to accrued benefits based on a pending claim for a TDIU is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


